                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


LESLIE B. RIFE,                                  CV 18-43-BLG-SPW-TJC

                   Plaintiff,
                                                  AMENDED SCHEDULING
vs.                                               ORDER

SIGNAL PEAK ENERGY, LLC, its
owners and affiliates,

               Defendant.
__________________________________

SIGNAL PEAK ENERGY, LLC, its
owners and affiliates,

                   Third Party Plaintiff,

vs.

3 SOLUTIONS, LLC,

                   Third Party Defendant.

      The parties have filed an Unopposed Joint Motion to Vacate and Reset

Pretrial Deadlines. (Doc. 30.) Good cause appearing, IT IS HEREBY ORDERED

that motion is GRANTED. Accordingly, the Court’s October 11, 2018 Scheduling

Order is amended as follows:

Disclosure of Plaintiff’s
Damages Expert and Simultaneous
Disclosure of Liability Experts:            August 15, 2019


                                        1
Disclosure of Defendant’s
Damages Experts:                               September 16, 2019

Discovery Deadline (discovery must
be served so that responses are due
on or before this date):                       November 15, 2019

Motions Deadline (except motions
otherwise scheduled):                          January 17, 2020

      All other requirements set forth in the Court’s October 11, 2018 Scheduling

Order remain in effect. (See Doc. 27.)

      DATED this 18th day of April, 2019.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                           2
